In re Naquin, Sidney Paul; Picou, Herbert; — Plaintiff(s); applying for writ of cer-tiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW89 0618; Parish of Terrebonne, 32nd Judicial District Court, Div. “E”, No. 88818.
Granted. The judgment of the Court of Appeal is reversed. The judgment of the trial court is reinstated. On the facts before the trial judge, his ruling on the motion to compel is correct.
CALOGERO and LEMMON, JJ., would grant and docket for argument.